Citation Nr: 9906007	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-36 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability to the right foot caused by surgery 
rendered by the Department of Veterans Affairs during 
hospitalizations on three separate occasions in 1988, 1990, 
and 1991, respectively.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1971

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In May 1997, this case was previously remanded by the Board 
for additional development, to include a VA examination, and 
has since been returned for final appellate review.


FINDING OF FACT

There is no competent medical evidence of record to 
demonstrate that the veteran suffered additional right foot 
disability as the result of surgeries performed by VA in 
1988, 1990, and 1991, respectively.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under 38 
U.S.C. § 1151 for an additional disability of the right foot, 
as the result of surgeries performed by VA in 1988, 1990, and 
1991, respectively, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and Regulations

The Board notes at the outset that in November 1991, the 
United States Court of Veterans Appeals (Court) invalidated 
38 C.F.R. § 3.358(c)(3) (1991), part of the regulation 
applicable to cases involving claims under 38 U.S.C.A. 
§ 1151.  Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The 
Court's decision was affirmed by the United States Court of 
Appeals for the Federal Circuit (Gardner v. Brown, 5 F.3rd 
1456 (Fed. Cir. 1993)) and then by the United States Supreme 
Court (Brown v. Gardner, 115 S.Ct. 552 (1994)).

Thereafter the Secretary of the VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the decision of the 
United States Supreme Court.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulation to the decision of the United States Supreme 
Court.  

When any veteran suffers an injury or aggravation of an 
injury as the result of VA hospitalization, medical or 
surgical treatment, examination, or the pursuit of a course 
of vocational rehabilitation, and such injury or aggravation 
results in additional disability to the veteran, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1998).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  

In determining whether any additional disability resulted 
from VA hospitalization or treatment, the following 
considerations will govern:

(1)  It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(1) and (2).

(2)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

Where disease, injury, or the aggravation of an existing 
disease or injury occurs as the result of VA medical or 
surgical treatment, hospitalization, or examination, and not 
as a result of the veteran's own willful misconduct, 
disability compensation will be awarded for such disease, 
injury, or aggravation as if such condition were service 
connected.  38 C.F.R. § 3.800 (1998).

While the appellant is not required to show fault or 
negligence in medical treatment, Brown v. Gardner, 115 S.Ct. 
552 (1994), the appellant still has the burden of submitting 
cognizable evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible or 
capable of substantiation.  That is, he must submit competent 
evidence of additional disability or death which came as the 
result of VA treatment.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [38 U.S.C.A. § 5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves a question of medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  A claimant cannot meet 
this burden simply by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After considering the veteran's claim for compensation 
benefits under 38 U.S.C.A. § 1151 for additional disability 
to the right foot, the Board is constrained to conclude, in 
light of the reasoning advanced herein below, that the claim 
for pertinent 38 U.S.C.A. § 1151 benefits is not warranted 
for the reasons set forth below.  In this case, the veteran 
is currently claiming entitlement to benefits under the 
theory that he has suffered an additional disability to the 
right foot caused by surgery rendered by VA during 
hospitalizations on three separate occasions in 1988, 1990 
and 1991, respectively.  More specifically, the veteran 
contends that the additional disability as a result of the 
three hospitalizations is pain and an increase in infections 
in the right foot and the use of a cane for ambulation.  

II.  Factual Background

Pertinent VA medical records, dating from 1988 to 1997, 
reflect that in August 1988, the veteran underwent an open 
reduction and internal fixation of a right calcaneal fracture 
sustained when he fell approximately one and one-half meters 
from a ladder and landed on his right heel.  A VA 
hospitalization report, dated in August 1988, reflects that 
post-operatively the veteran did well and that he had learned 
crutch-gait ambulation with non-weight bearing of the right 
lower extremity.  A VA follow-up note, dated in September 
1989, reflects that the veteran complained of intermittent 
subtalar pain and, following examination, the impression was 
status post calcaneal fracture with subtalar degenerative 
joint disease.

VA examination reports, dated in October 1989 and February 
1990, reflect that the veteran had undergone an open 
reduction of the right calcaneus, and that he continued to 
complain of pain and swelling in the right foot and of an 
inability to walk long distances.  He was diagnosed in 
February 1990 as having residuals of an open reduction of the 
right calcaneus one and one-half years previously, due to 
injury.  

As a result of his complaints of increasing pain and 
objective findings of arthritis in the right foot, in August 
1990, the veteran underwent a subtalar arthrodesis of the 
right foot and hardware removal.  A VA hospitalization 
report, dating from August to September 1990, reflects that 
during the procedure, which the veteran tolerated well, there 
was some extensive bleeding and the veteran received two 
units of packed red blood cells after the surgery.  On the 
sixth day following surgery the wound was dry and a short-leg 
cast was applied.  He was discharged in September 1990 with 
instructions to non-weight bear that foot.

In July 1991, the veteran was admitted for a revision of the 
right subtalar fusion with a left crest bone graft.  In 
August 1991, after the cast was removed, it was noted that 
the veteran had developed pressure sores on the dorsum of the 
ankle.  No signs of cellulitis were seen and he received 
daily whirlpool treatments.  The veteran underwent a 
debridement and a split-thickness skin graft from the right 
anterior thigh to the right foot.

During a VA examination, conducted in February 1992, the 
veteran demonstrated heel walking with no problem.  He had no 
right foot pain with the foot at rest and no complaint with 
heel walking.  The color and warmth of the feet was the same, 
no swelling was seen and there was no drainage from the 
surgical scars.  X-ray of the right calcaneus revealed 
considerable sclerosis involving the contiguous surfaces of 
the talus and os calcis with some bone loss.  A subtalar 
fusion was noted to have been attempted, but there was no 
evidence of any bone fusion.  The impression on X-ray was 
deformities, as noted, apparently partly secondary to an 
attempt at subtalar fusion, which was not solid.. 

In a March 1996 memorandum, two physicians from the VA 
Medical Center, Wichita, a staff orthopedist, and the Chief 
of the Surgical Service, reported the veteran's medical 
history with respect to the right heel and indicated that 
they had reviewed the medical records.  It was their opinion 
that the three surgeries performed by VA on the right foot in 
August 1988, August 1990 and July 1991 were justified and 
recommended and that the associated complications did not 
alter the veteran's outcome.  It was speculated that the 
reason for the non-union of the veteran's fusion was that it 
might have been partially affected by the veteran's heavy 
consumption of ethanol.  It was the conclusion of the 
examiners that the veteran's care and treatment were 
appropriate and that no additional disability resulted as a 
consequence of the veteran's care and treatment.
 
During a VA examination in March 1996, the veteran's medical 
history with respect to his right foot was reported, and the 
veteran indicated that he did have right heel pain and that 
he needed to elevate the foot to help the pain subside.  He 
limped on the right foot with the use of a cane and refused 
to heel to toe walk.  There was no edema of the right foot.  
The veteran was diagnosed as having residuals of a fracture 
of the right heel with a bone and skin graft as a consequence 
of an August 1988 fall from a tree.  

At an October 1996 hearing at the RO in Wichita, Kansas, the 
veteran testified that the three surgeries on his right heel 
performed by VA in 1988, 1990 and 1991, respectively, caused 
his fusion of the right calcaneus not to heal.  The veteran 
related that after the first surgery in 1988, he attempted to 
work, however, he only lasted five months as a result of pain 
and swelling in the right heel.  He related that in June 
1990, he tried to work as an aircraft mechanic but that he 
only lasted two weeks.  He testified that after the last two 
operations on his foot, he had to use crutches and a cane in 
order to ambulate.  

Private medical records from the Center for Human 
Development, Inc, dating from 1993 to 1997, were received by 
the RO in May 1997, and reflect that the veteran experienced 
post-traumatic stress disorder and other mental complications 
as result of the surgeries performed on his right foot.

A VA feet examination of the veteran was conducted in July 
1997.  Following a review of the veteran's medical history 
and the examination, it was the opinion of the examiner that 
the veteran s postoperative disability was the result of the 
original fracture.  The examiner noted that, although the 
veteran had an additional disability with respect to the 
right heel, it was not a result of improper medical 
treatment.

The examiner further concluded that the veteran's current 
right foot disability was a result of a continuance and of a 
natural progress of the underlying condition, and that the 
veteran would have ended up in exactly the same condition 
even if the three surgeries had not been performed.  Finally, 
the examiner indicated that the fact that the veteran was a 
heavy smoker might have had some effect on why the veteran's 
subtalar fusion was unsuccessful.

III.  Analysis

Significantly, there is no competent medical evidence of 
record that VA medical or surgical treatment, the three VA 
surgeries performed in 1988, 1990, and 1991, respectively, 
resulted in additional disability of the right foot.  The 
medical evidence that is of record, to include a VA staff 
orthopedist and the Chief of Surgical Service in 1996 and a 
VA examiner in 1997, demonstrates that while the veteran has 
additional right foot disability, it is not the result of the 
three surgeries performed by VA in 1988, 1990 and 1991.  In 
fact, all three indicated that a reason for the veteran's 
non-union of the right heel fracture was that it might have 
been related to other factors, such as alcohol and cigarette 
use, and not a result of the three surgeries performed by VA.  
Furthermore, it was the opinion of the VA examiner in 1997 
that the veteran's additional disability was not the result 
of the three VA surgeries, but a result of the natural 
progress and continuance of the underlying condition itself.  
In fact, the VA examiner in 1997 opined that the veteran 
would have been in the same condition even if the three 
surgeries had not been performed.  Overall, the medical 
evidence of record does not demonstrate that the veteran's 
additional right foot disability is a result of the three 
surgeries performed by VA in 1988, 1990 and 1991, 
respectively.

With regard to the veteran's belief that his current right 
foot disability is the result of three surgeries performed by 
VA, the Board notes that, while the veteran is competent to 
testify as to symptomatology he has experienced at any time, 
he is not competent to offer a medical opinion that the 
aforementioned surgeries provided by VA caused his additional 
right foot disability.  In this regard, the Board would point 
out that a lay person, untrained in the field of medical 
diagnostics, is incompetent to offer an opinion which 
requires specialized medical knowledge.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Neither the veteran nor his representative has offered any 
competent medical evidence in support of the claim on appeal; 
neither the veteran's statements, other lay statements, nor 
the representative's arguments constitute competent medical 
evidence because there is no indication that they have the 
medical training, expertise, or diagnostic ability to 
competently link the veteran's hospital course or medical or 
surgical treatment with subsequent symptomatology.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995). 

The Board finds that there is no competent medical evidence 
of record that the veteran suffered additional disability of 
the right foot as the result of three surgeries  performed by 
VA in 1988, 1990 and 1991, respectively.  Although the Board 
considered and decided this claim on grounds different from 
that of the RO, which denied the claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 on the merits, the 
veteran has not been prejudiced by the decision.  This is 
because, in assuming that the claim was well grounded, the RO 
accorded the veteran greater consideration than his claim in 
fact warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  To remand this case to the RO 
for consideration of the issue of whether the veteran's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 49, 
747 (1992).  The Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but  rather, as here, proceeds to adjudication on 
the merits, there is no prejudice to the veteran solely from 
the omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).  Finally, the Board has considered the doctrine of the 
benefit of the doubt.  However, as the veteran's claim does 
not cross the threshold of being a well-grounded claim, a 
weighing of the merits of the claim is not warranted, and the 
benefit of the doubt doctrine is not for application. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for a right foot disability as the result of three VA 
hospitalizations in 1988, 1990 and 1991 by VA.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability to the right foot caused by surgery 
rendered by the VA during hospitalizations on three separate 
occasions in 1988, 1990, and 1991, respectively, is denied. 



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

